Exhibit 10.1

AMENDMENT ONE TO

TERRITORIAL SAVINGS BANK

AMENDED AND RESTATED

SUPPLEMENTAL EMPLOYEE RETIREMENT AGREEMENT

FOR VERNON HIRATA

WHEREAS, Territorial Savings Bank (the “Bank”), and Vernon Hirata, Executive
Vice President and General Counsel of the Bank (the “Executive”) entered into
the Territorial Savings Bank Amended and Restated Supplemental Employee
Retirement Agreement for Vernon Hirata (the “SERP”), effective as of October 29,
2008; and

WHEREAS, the Agreement was a restatement of the Supplemental Employee Retirement
Agreement entered into by the Bank and the Executive as of January 1, 2002 (the
“Predecessor Agreement”); and

WHEREAS, Clark Consulting, the compensation consulting firm which drafted the
Predecessor Agreement, recently informed the Bank and the Executive that there
was a drafting error in the Predecessor Agreement, whereby the offsets that
should have applied to the early retirement benefit were inadvertently not
included in the relevant section of the Predecessor Agreement; and

WHEREAS, all of the required financial statement reporting and accruals, tax
reporting and payments and benefit statement reporting have correctly been
handled as if the offsets to the early retirement benefit had been included in
the Predecessor Agreement, which was the original intent of the Bank and the
Executive.

NOW THEREFORE, solely in order to correct the inadvertent drafting error, such
that the Agreement correctly reflects the intent of the Bank and the Executive,
the Agreement is hereby amended as follows, effective as of January 1, 2002.

 

  1. Section 2.2.1 of the Agreement is hereby amended to read as follows:

2.2.1 Amount of Benefit. The Early Termination Benefit under this Section 2.2 is
the annual amount equal to 65% of the Executive’s Final Average Compensation
multiplied by a fraction not exceeding one, the numerator of which is the
Executive’s completed Years of Service and the denominator of which is the
Executive’s potential Years of Service determined as if the Executive remained
employed by the Bank until the Executive’s Normal Retirement Date, minus Social
Security Benefit minus Pension Offset. The Early Termination Benefit shall be
paid for a term of certain of 15 years.

IN WITNESS WHEREOF, the Executive and the Bank have signed this Amendment on the
dates set forth below.

 

 

      TERRITORIAL SAVINGS BANK March 30, 2011       By:  

/s/ Harold Ohama

Date       Chairman, Compensation Committee of the Board March 30, 2011      

/s/ Vernon Hirata

Date       Vernon Hirata